67 F.3d 309
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Glenn Douglas KNIGHT, Defendant-Appellant.
No. 95-50145.
United States Court of Appeals, Ninth Circuit.
Submitted Sept. 18, 1995.*Decided Sept. 29, 1995.

Before:  BROWNING, GOODWIN, and O'SCANNLAIN, Circuit Judges.


1
MEMORANDUM**


2
Glenn Douglas Knight appeals the district court's order denying his motion to dismiss the indictment against him on double jeopardy grounds.  Knight was charged with conspiring to distribute methamphetamine and possession with intent to distribute methamphetamine in violation of 21 U.S.C. Secs. 841(a)(1) and 846.


3
Knight contends that the Double Jeopardy clause prohibits his criminal prosecution, because jeopardy attached with the two uncontested administrative forfeitures of $12,256 seized upon his arrest in 1991 and the 1994 seizure of $20,644 in U.S. currency and $9,500 in traveler's checks found in his residence.  Knight's claim of double jeopardy arising from an administrative forfeiture is foreclosed by this court's recent decision in United States v. Cretacci, 94-10235, slip op. 9565, 9573 (9th Cir.  Aug. 4, 1995).  Accordingly, the district court's order is


4
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3